Citation Nr: 0012250	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed secondary to Mustard Gas exposure.

2.  Entitlement to service connection for an eye disability, 
claimed secondary to Mustard Gas exposure.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for peripheral vascular disease, 
claimed as a result of a VA treatment from April 1991 to 
April 1994.

4.  Propriety of evaluation for an inclusion cyst of the left 
eyebrow.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 1995, which denied the veteran's claims based on 
Mustard Gas exposure, and June 1996, which denied 
compensation pursuant to 38 U.S.C.A. § 1151 for peripheral 
vascular disease, and granted compensation under 38 U.S.C.A. 
§ 1151 for inclusion cyst of the left eyebrow, and assigned a 
10 percent rating effective in October 1994, reduced to 
noncompensable, effective in May 1996.  

At a hearing before a hearing officer in October 1995, the 
veteran testified, in essence, that all of his disabilities, 
including the claimed diabetic condition, cardiovascular 
disease, gall bladder disease, prostate cancer, and a 
psychiatric disorder, are due to inservice Mustard Gas 
exposure.  These additional issues have not been considered 
by the RO, and are referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran claims that he was exposed to mustard gas 
during service.

2.  There is competent medical evidence of the current 
presence of chronic obstructive pulmonary disease and 
cataracts.  

3.  There is no competent evidence demonstrating that the 
veteran's peripheral vascular disease was causally related to 
any events which occurred at a VA facility from April 1991 to 
April 1994, including treatment for diabetes mellitus with 
insulin. 

4.  Prior to May 3, 1996, an inclusion cyst of the left 
eyebrow was manifested by a tender, painful, scar and a 
small, minimally disfiguring inclusion cyst.

5.  Beginning May 3, 1996, an inclusion cyst of the left 
eyebrow was manifested by a non-tender, well-healed scar 
which is, at most, minimally disfiguring.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a respiratory disorder and 
an eye disorder claimed as residuals of Mustard Gas exposure.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for peripheral vascular disease, claimed 
as a result of a VA treatment from April 1991 to April 1994.  
38 U.S.C.A. § 5107 (West 1991).

3.  Prior to May 3, 1996, the criteria for an evaluation in 
excess of 10 percent for an inclusion cyst of the left 
eyebrow were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Code 7800 (1999).  

4.  Effective May 3, 1996, the criteria for a compensable 
evaluation for an inclusion cyst of the left eyebrow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Part 4, Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Based On Mustard Gas Exposure

The veteran contends that he was involved in Mustard Gas 
testing while he was in service, and that, as a result, he 
has developed respiratory problems, including chronic 
obstructive pulmonary disease, and an eye disability.  
Service connection may be presumed for certain conditions, 
due to an association with full-body exposure to specified 
vesicant agents, including mustard gas.  38 C.F.R. § 3.316 
(1999).  The presumptive conditions include chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
and a chronic form of laryngitis, bronchitis, emphysema, 
asthma and chronic obstructive pulmonary disease.  38 C.F.R. 
§ 3.316(a) (1999).  

As a threshold matter, it must be determined whether the 
claims are well-grounded.  In general, a well-grounded claim 
for service connection requires competent evidence of (1) 
current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a nexus between the in-
service injury or disease and the current disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)  However, for veterans exposed to 
specified vesicant agents, including mustard gas, the initial 
burden of a well grounded claim is relaxed; if the veteran 
describes the requisite exposure, and has a current diagnosis 
of one of the conditions set forth in the regulation, a nexus 
need not be provided.  Pearlman v. West, 11 Vet. App. 443 
(1998); see 38 C.F.R. § 3.316 (1999).  

In numerous written statements as well as in testimony before 
a hearing officer in October 1995, the veteran asserted that 
shortly after his assignment to Erding Air Force Base in 
Germany, he was one of five ordered to participate in combat 
training at a location he identifies as Freisling.  He stated 
that during this training, he was part of a group of about 
fifty soldiers who were exposed to various gases, to 
determine how much they could tolerate.  They were placed in 
a chamber, and exposed to mustard gas for 25 minutes, tear 
gas for 25 minutes, and nerve gas for 25 minutes.  After each 
exposure, they removed their gas masks, cleared them, and 
replaced them.  Five men collapsed on the floor during the 
tests, and the veteran believes that one died.  Immediately 
after the tests, he was hospitalized for two weeks, and had 
his tonsils removed.  For purposes of determining whether a 
claim for service connection based on mustard gas exposure is 
well grounded, "the Board must assume that the lay testimony 
of exposure is true."  Pearlman, at 447.  Therefore, that 
element has been met.

Concerning the second element, current disability, the 
medical evidence of record shows several diagnoses of chronic 
obstructive pulmonary disease.  Records of the veteran's July 
1995 hospitalization in Tompkins Community Hospital note that 
a cardiac consultation during the hospitalization reported 
one of the veteran's problems as chronic obstructive 
pulmonary disease, probably due to a combination of mustard 
exposure and cigarette exposure.  The pertinent discharge 
diagnosis was chronic obstructive pulmonary disease, likely 
secondary to cigarettes although the veteran also attributed 
some of it to mustard gas.  A chest X-ray in January 1998 
disclosed chronic obstructive pulmonary disease.  
Consequently, there is competent evidence of a current 
respiratory disability. 

Regarding an eye disability, according to a VA examination 
report in December 1991, an HEENT examination disclosed early 
cataracts, and corneal opacities are included as a 
presumptive disability, under 38 C.F.R. § 3.316.  A 
"cataract" is defined as "an opacity, partial or complete, 
of one or both eyes, on or in the lens or capsule, especially 
an opacity impairing vision or causing blindness."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 282 (27th ed. 1988); see also THE 
MERCK MANUAL OF DIAGNOSIS AND THERAPY 2227 (15th ed. 1987); 
STEDMAN'S 290, 1249.  However, on a special eye examination in 
January 1992, cataracts were not reported, and subsequent 
examinations have similarly failed to diagnose cataracts.  
Nevertheless, the requirement of current disability is met if 
symptoms are present at the time the claim is filed.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The veteran's claim 
for service connection for an eye disability, secondary to 
mustard gas exposure, was filed in September 1991.  Further, 
in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  Thus, 
for the purpose of determining whether the claim is well-
grounded, there is currently disability.

Accordingly, both claims are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Pearlman, Caluza.  In this regard, a 
well-grounded claim need not contain evidence sufficient to 
grant the claim; it must simply provide a "preliminary 
threshold of plausibility with enough of an evidentiary basis 
to show that the claim is capable of substantiation."  
Wallin v. West, 11 Vet.App. 509, 514 (1998) (citing Robinette 
v. Brown, 8 Vet.App. 69, 76 (1995)).  However, prior to a 
decision on the merits, additional development is required.  
Therefore, these issues are the subject of the remand 
immediately following this decision.

Peripheral Vascular Disease Under 38 U.S.C.A. §  1151

The veteran contends that he was erroneously diagnosed with 
diabetes mellitus by the VA and treated with insulin for 2 1/2 
years, and that the insulin caused him to develop peripheral 
vascular disease in his lower extremities.  A veteran who 
suffers an injury, or an aggravation of an injury, as the 
result of VA hospitalization, medical or surgical treatment, 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1997).  (Although the statute was 
amended, effective in October 1997, to require negligence on 
the part of the VA, the veteran's case is not affected by 
that amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).)  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, or medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).  

The file contains numerous VA laboratory study reports 
containing blood glucose levels, beginning in April 1989 to 
December 1994, which show that from September 1990 to 
February 1991, blood sugar levels ranging from 212 to 392 
were obtained, with the reference range noted to be 70 to 
105.  Clinical records noted a diagnosis of diabetes 
mellitus, and the veteran was treated with oral hypoglycemic 
agents.  On admission to the hospital in April 1991, the 
glucose level was 336, and after his discharge from that 
hospitalization, he was started on insulin.  Nevertheless, 
from April 1991 to September 1993, glucose levels ranged from 
129 to 336, all identified as high.  

An outpatient treatment note dated in August 1993 shows the 
veteran's complaint of a three-month history of right calf 
pain, now with left leg pain also.  He stated that his blood 
sugars at home had been between 160-200.  Doppler testing 
showed less blood flow in the right dorsalis pedis than the 
left, and the impression was peripheral vascular disease, and  
vascular referral was planned.  However, vascular referral 
felt that the veteran's foot and leg pain was probably 
neuropathic rather than vascular.  

In November 1993, a glucose level of 85 was reported, which 
was within the normal reference range.  A November 1993 
complete blood count report noted that the results for the 
wrong patient had been reported.  However, this mistake was 
corrected, and, in any event, the glucose level was not among 
the tests in the complete blood count.  In January 1994, a 
blood glucose of 145 was reported.

The veteran was hospitalized again from March to April 1994.  
Upon admission to the hospital in March 1994, his glucose 
level was 80.  Among the symptoms precipitating admission on 
that occasion were syncopal episodes which he stated occurred 
shortly after he took his insulin in the morning.  Other 
tests did not disclose a cause for the syncope, and his 
insulin dosage was reduced and finally discontinued during 
the hospitalization, with blood sugars reportedly remaining 
under control during the hospitalization.  He felt that his 
symptoms improved.  It was concluded that his symptoms of 
dizziness had been due to the high insulin dose.  In 
addition, peripheral vascular disease was diagnosed during 
the hospitalization.  

However, by July 1994, his blood glucose was again high, 
recorded at 195.  Subsequently, from August to December 1994, 
his blood sugar levels ranged from 144 to 296.  In September 
1994, he was hospitalized, and peripheral vascular disease 
was diagnosed.  In addition, he was diagnosed with insulin 
dependent diabetes mellitus.  In November 1994, a VA 
examination was conducted which revealed an absent pedal 
pulse on the right, and trophic changes in the foot.  
Peripheral vascular disease, right femoral bypass, was noted.  

According to an endocrinology consult in December 1994, the 
veteran was angrily insistent that he did not have diabetes.  
He described symptoms, such as syncopal episodes, and 
cramping, purple feet which he stated had occurred when he 
was taking insulin, but which had improved since he stopped.  
It was noted that he thought that diabetes was present when 
the blood sugar was more than 250.  He had a great fear of 
hypoglycemia, and drank a gallon of Kool-Aid per day to avoid 
symptoms.  His blood sugar was 255, and the plan was for the 
veteran to improve his diet and exercise, and review his 
fasting blood sugar in about one month.  The impression was 
non-insulin dependent diabetes mellitus.  

Later that month, the veteran was hospitalized for evaluation 
of chest pain.  He was also noted to have non-insulin 
dependent diabetes mellitus.  However, his blood sugar level 
on admission was 283, and he was given two units of insulin.  
He was put on a sliding scale of insulin, with no insulin for 
blood sugar less than 200, and a sliding scale ranging form 2 
to 10 units for blood sugar levels from 200 to 400.  His 
blood sugars remained from 150 to 200 during the remainder of 
the hospitalization, and he did not require any additional 
insulin.  It was indicated that the veteran strongly believed 
that he did not have diabetes, and was quite adamant that he 
did not need treatment.  Social Work Service notes reported 
that the veteran was concerned about a possible mix-up of his 
records.  

Records of the veteran's July 1995 hospitalization in 
Tompkins Community Hospital for evaluation of chest pain note 
that the veteran complained of blurring of vision in the left 
eye at times, associated with chest pain.  Blood glucose, on 
admission, was 485, with a normal range of 70 to 105 noted.  
Blood sugars continued to run extremely high, ranging from 
400 to 500 initially, and were controlled only with the use 
of insulin.  The veteran vehemently denied being diabetic.  
No attempt to place the veteran on insulin was made at 
discharge, in view of his resistance.  

A VA diabetes mellitus clinic treatment record dated in 
September 1995 noted that the veteran continued to drink a 
gallon of Kool-Aid per day.  He had stopped taking his oral 
medication, Glyburide, about three weeks earlier.  His blood 
sugar level in July 1995 had been 308.  The veteran refused 
to believe that he had diabetes, and became belligerent when 
faced with laboratory evidence, and refused insulin or oral 
hypoglycemic agents.  

Records from G. Ferrer, M.D., and J. Martinez, M.D., dated 
from December 1997 to May 1998 show that Doppler and pulse 
volume recording tests of the lower extremities in December 
1997 were indicative of arterial stenosis or occlusion 
originating the level of the right and left femoral arteries, 
with the left worse than the right.  Further evaluation 
disclosed significant peripheral vascular disease with 
complete occlusion of both superficial femoral arteries.  In 
April 1998, he underwent a right femoral popliteal bypass.  

Concerning the first element of a well-grounded claim, 
current disability, the evidence shows that the veteran does 
have peripheral vascular disease, apparently first diagnosed 
during the March to April 1994 hospitalization, when the 
veteran was taken off insulin.  

As to the second element, injury due to hospitalization or 
treatment, the veteran has asserted, in numerous written 
statements as well as in testimony before a hearing officer 
in October 1995, in substance, that for a period of about 2 1/2 
years, beginning after his gall bladder surgery in April 
1991, he was erroneously diagnosed with diabetes mellitus, 
and erroneously treated with insulin.  He states that he has 
been told by doctors that he does not have diabetes mellitus.  
He claims that he went to the hospital with his legs red and 
turning black, and was told that they would have to be 
amputated.  However, he explained to them that he did not 
have any diabetes in his family, and in reviewing his 
records, it was determined that he did not have diabetes, and 
the insulin was stopped.  He believes that the error resulted 
from the incorporation into his files of records pertaining 
to another veteran with the same last name.  He insists that 
he does not now, nor has he ever had, diabetes mellitus.  

However, a detailed review of the veteran's voluminous 
medical records, both VA and private, discloses extensive 
documentation of elevated blood sugar readings, and diagnoses 
of diabetes mellitus, as well as attempts to convince the 
veteran of the accuracy of the diagnosis, and the 
consequences of failing to obtain treatment.  He had non-
insulin diabetes prior to the April 1991 hospitalization, but 
his blood sugar levels remained elevated despite treatment 
with oral hypoglycemic agents.  Subsequent to the April 1991 
hospitalization, he was treated with insulin.  During the 
March to April 1994 hospitalization, his blood sugar was 
adequately controlled without medication, and it was felt 
that syncopal symptoms had been due to a high insulin dose.  
However, there is no indication in the record that any 
medical professional stated that he did not have diabetes 
mellitus.  Moreover, by July 1994, his blood sugar levels 
were again elevated, although he has resisted all subsequent 
attempts to reinstate insulin.  Numerous blood glucose 
levels, both VA and private, have continued to be abnormally 
high, and he has continued to carry a diagnosis of diabetes 
mellitus.  

Moreover, diabetes is a disease requiring medical expertise 
to diagnose; hence, the veteran is not competent to state 
that he does, or does not, have diabetes mellitus.  See Heuer 
v. Brown, 7 Vet.App. 379 (1995).  Although he states that he 
has been told by doctors that he does not have diabetes 
mellitus, the medical evidence fails to confirm this 
assertion, and he is not competent to relate what a doctor 
has said.  Robinette v. Brown, 8 Vet.App. 69 (1995) ("the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Consequently, 
there is no competent evidence of "injury" attributable to 
VA treatment.  

Moreover, there is no nexus between the insulin 
administration and the development of peripheral vascular 
disease.  Although peripheral vascular disease was first 
diagnosed in March 1994, when insulin was stopped, there is 
no medical evidence of a causal connection.  The additional 
disability must be shown to be actually the result of the 
injury, and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  Consequently, in the absence of any medical 
evidence in support of the veteran's assertions, the claim is 
not well-grounded.  There is no duty to assist; indeed, VA 
cannot assist the appellant in any further development of his 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998); Morton v. West, 12 Vet.App. 477 
(1999).  Further, the Board finds that the appellant has 
previously been informed of the elements necessary to 
complete his application.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Increased Rating--Inclusion Cyst Of The Left Eyebrow

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 (1995).  
The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  Regulations also 
provide that each disability be viewed, and medical reports 
pertaining thereto be interpreted, in light of the whole 
recorded history, and that each disability be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. §§ 4.1, 4.2 and 4.10 (1999).  Nevertheless, the 
present level of disability is of primary concern, and the 
past medical reports do not have precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Additionally, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet.App. 119 (1999).  In this 
case, by rating action dated in June 1996, the veteran was 
granted compensation for an inclusion cyst of the left 
eyebrow, pursuant to 38 U.S.C.A. § 1151, and assigned a 10 
percent rating from October 4, 1994, and a noncompensable 
rating beginning May 3, 1996.  

An eye examination during a November 1993 hospitalization 
noted that the veteran had a ptosis of the brow, possibly 
secondary to a cerebrovascular accident.  He wished to have 
cosmetic surgery to correct it, complaining that it affected 
his ability to fish.  He felt it impaired his vision.  In 
October 1994, he was hospitalized in a VA facility in October 
1994, for surgery above the left eye to correct a drooping 
left eyelid.  He was status post cerebrovascular accident, 
times three.  He underwent a lift of the left brow.  

Follow-up treatment records from October 1994 to September 
1995 show his continued complaints throughout that time 
period.  Two weeks after the surgery, the veteran had one 
deep suture coming through the surface of the lateral side of 
the left eye, which could not be removed by pulling.  The 
absorbable suture material which had been used to close a 
deep layer was cut at the skin line.  The wound had healed 
well.  In November 1994, the veteran complained of a lump 
over left eyebrow and an occasional feeling of pressure over 
the left forehead, which he felt were caused by the stitch 
removal.  He also complained of itchiness and tearing in the 
eye.  It was noted that the wound had healed well.  The brow 
was slightly lower than desired but did not impede vision.  
It was questionable what was causing his symptoms.    

In January 1995, he complained of left brow pain, sensitivity 
to touch in the scar, a lump over the area, and decreased 
visual acuity in the left eye.  On evaluation, there was no 
scalp tenderness.  The pain and itching were localized to the 
stitches above the brow.  Visual acuity was 20/25+3 in the 
right eye and 20/25+2 in the left eye.  The assessment was 
incision pain.  Later that month, he complained of pain, 
which on this occasion was not along the suture line.  There 
was a question of scarring about the supraorbital nerve, with 
possible neuralgia secondary to scarring.  Neurology was 
consulted, and the veteran was started on Tegretol.  In 
February 1995, the veteran stated that the pain was better 
with Tegretol.  He complained of a decrease in side vision.  
On examination, visual feels were full to contraction.  In 
March 1995, pain over the incision site, improved with 
Tegretol, was noted.  In addition, the veteran complained of 
lines on his forehead, which he felt were new.  There was an 
inclusion cyst; however, removal was not recommended, as it 
did not cause pain.  

In July 1995, a history of traumatic supraorbital injury with 
resultant pain, improved on Tegretol, was noted.  He was 
noted to now be off Tegretol.  He also had an inclusion cyst 
along the incision, which was not causing pain, but which the 
veteran wanted removed due to cosmetic concerns.  In 
September 1995, the veteran was seen for evaluation of the 
inclusion cyst.  He had pressure pain in the brow with mild 
itching, and a slight drop in the left upper lid.  He also 
complained of tearing in that eye.  The inclusion cyst was 
noted to be small, but the veteran did not like the 
appearance.  He had a history of traumatic supra orbital 
injury.  The inclusion cyst was drained.  

No further follow-up for the brow lift residuals was shown.  
On a VA examination in May 1996, the veteran had an operative 
scar above his left eyebrow measuring 1 1/2 inches by 1-2 
millimeters, which was well-healed and non-tender.  He did 
not have paralysis of the left side of the forehead, and was 
able to close his eye and elevate his eyebrow.  The cosmetic 
residuals were minimal, if any.  The conclusion was that he 
had a residual scar of the left eyebrow which was the result 
of an operation designed to elevate his eyebrow for cosmetic 
purposes, which was successful.  

The veteran's disability has been evaluated under diagnostic 
code 7800, which pertains to disfiguring scars of the head, 
face or neck.  When disfigurement is slight, a noncompensable 
evaluation is warranted.  Moderately disfiguring scars 
warrant a 10 percent evaluation.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, warrant a 30 percent evaluation. 
Disfiguring scars with complete or exceptionally repugnant 
deformity of one side of face, or marked or repugnant 
bilateral disfigurement, warrant a 50 percent evaluation.  
38 C.F.R. Part 4, Code 7800 (1999). 

No more than slight, if any, disfigurement was shown on any 
of the medical records dated after his surgery in October 
1994.  In this regard, the surgical scar itself healed well, 
and the inclusion cyst was noted to be small.  Although for a 
period of several months, the veteran had pain associated 
with the surgery, which was treated with Tegretol, he was in 
receipt of a 10 percent evaluation from October 1994 to May 
1996.  In view of the absence of any evidence of more than 
slight, if any, disfigurement during this time period, the 
reported pain is deemed to be contemplated by the 10 percent 
rating in effect during that time period.  See 38 C.F.R. 
Part 4, Code 7804 (1999) (scars that are tender and painful 
on objective demonstration are evaluated as 10 percent 
disabling); DeLuca v. Brown, 8 Vet.App. 202 (1995).  

There is no objective evidence of tenderness or disfigurement 
after September 1995, when the inclusion cyst was drained, 
and the VA examination in May 1996 reported minimal, if any, 
cosmetic residuals.  Moreover, no tenderness or other 
objective demonstration of pain was noted on that 
examination, and the veteran has not made any specific 
contentions regarding residuals since that time.  
Accordingly, the disability picture does not more nearly 
approximate the criteria required for a compensable rating 
beginning in May 1996.  See 38 C.F.R. § 4.7 (1994).  Further, 
the facts do not warrant an increased evaluation for any 
specific period of time during the appeal period.  See 
Fenderson.  

Moreover, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question, as to any of the issues.  


ORDER

The claims for entitlement to service connection for a 
respiratory disorder, including chronic obstructive pulmonary 
disease, and an eye disorder, claimed as a residual of 
Mustard Gas exposure, are well grounded.  To this extent 
only, the appeal as to those issues is granted.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for peripheral vascular disease, claimed 
as a result of a VA treatment from April 1991 to April 1994, 
is denied. 

An evaluation in excess of 10 percent for an inclusion cyst 
of the left eyebrow prior to May 3, 1996, is denied.

A compensable evaluation for an inclusion cyst of the left 
eyebrow beginning May 3, 1996, is denied.


REMAND

As discussed above, the claim for service connection for a 
respiratory disorder, including chronic obstructive pulmonary 
disease, and an eye disorder, claimed as a residual of 
Mustard Gas exposure, are well-grounded; consequently, VA has 
a duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The veteran's claimed exposure to mustard gas, described in 
detail above, reportedly occurred shortly after his 
assignment to Erding Air Force Base in Germany.  From his 
statements and DD Form 214, he was in Germany from 
approximately December 1951 to December 1953, and he claims 
that the exposure occurred during a temporary training 
assignment to Freisling.  In addition, he has testified that 
he was hospitalized immediately after his mustard gas 
exposure.  

However, his service medical records are unavailable, 
apparently destroyed by fire in the St. Louis National 
Personnel Records Center in 1973.  Under such circumstances, 
the Board has a heightened duty to assist him in the 
development of his claim.  Cuevas v. Principi, 3 Vet.App.  
542, 548 (1992).  In addition, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet.App. 365 (1991).  Although the National Personnel 
Records Center (NPRC) has searched for the veteran's records, 
there is no indication that the search encompassed the 
extracts of hospitalizations from the Army Surgeon General's 
Office.  Particularly since the service medical records are 
unavailable, and he specifically claims that he was 
hospitalized after the exposure, it is essential that this 
potential source of records be investigated.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  (When the VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal.)  

Additionally, as noted in Pearlman, confirmation of inservice 
exposure to mustard gas is often difficult, due to the 
secrecy of the testing, the lack of long-term follow-up, and 
the unavailability of medical records.  Pearlman, supra, at 
446-447 (citing 57 Fed.Reg. 33876 (1992)).  Nevertheless, 
subsequent to July 1992, both the VA and the Department of 
Defense (DOD) have initiated ongoing projects to identify and 
consolidate information pertaining to mustard gas testing.  
59 Fed.Reg. 42497, 42498 (1994).  According to this 
commentary, published in the Federal Register, DOD is 
searching its records for exposure data on mustard gas 
testing, to include the names of exposed military personnel.  
In addition, the VA has instituted a project, under the 
direction of the Environmental Epidemiology Service of 
Veterans Health Administration (VHA), to consolidate 
information about mustard gas testing as it becomes known 
into a central source.  Id.  

The RO has made several attempts to verify the veteran's 
claimed mustard gas exposure, beginning in November 1992, 
when the RO requested information from the National Archives 
regarding the veteran's claimed mustard gas exposure, and was 
informed that they did not have mustard gas information for 
the Air Force during the 1950's.  It was suggested that the 
RO contact the Air Force Records Officer or the Air Force 
Historical Research Center.  In June 1994 and January 1995, 
the RO requested information from these organizations 
concerning the veteran's claimed mustard gas exposure.  
However, the responses did not disclose any relevant 
information regarding potential mustard gas exposure, and 
were insufficient to determine whether the agency maintains 
any potentially relevant information to the question of 
mustard gas exposure.  
 
In November 1995, the RO requested information from the U.S. 
Army Chemical and Biological Defense Command, pursuant to 
development procedures outlined for Army veterans who served 
during the time period that the veteran was on active duty.  
The response, in January 1996, informed VA that that office 
had no information related to mustard or nerve gas testing 
under the circumstances described by the veteran, or 
information related to the veteran.  

However, the veteran served in the Air Force, and there is no 
explicit notation that this was the appropriate organization 
to provide information pertaining to Air Force personnel.  
The VA administrative provisions pertaining to the 
development of claims based on mustard gas exposure do not 
specifically address Air Force personnel.  See VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III,  5.18 (Change 74, April 30, 
1999).  However, the MANUAL does note that claims based on 
field or chamber tests developed to NPRC prior to April 1992 
which failed to confirm exposure must be redeveloped to NPRC 
prior to a final decision.  Although the NPRC request in this 
case was in November 1992, it appears to have been limited to 
service medical records.  

Thus, NPRC and the Air Force Historical Research Agency 
should be requested to provide information pertaining to 
potential mustard gas exposure, including an explicit 
statement as to whether records have been compiled regarding 
mustard gas exposure to Air Force personnel, particularly 
from 1951 to 1954, while the veteran was on active duty.  If 
records pertaining to Air Force personnel have been compiled, 
their location should be identified.  In addition, the RO 
must contact the Environmental Epidemiology Service of VHA, 
to ascertain whether they have any information regarding the 
veteran's claimed mustard gas exposure.  

Further, if it is determined that the veteran was exposed to 
mustard gas, his current disabilities, if any, due to such 
exposure must be identified.  In this regard, the claim 
pertaining to an eye disability was determined to be well 
grounded because early cataracts were diagnosed on one 
occasion in December 1991, within the claim period, and 
because the definition of cataracts indicates that they may 
be "corneal opacities."  However, if exposure is 
established, the evidence must be weighed, and no subsequent 
eye examination has diagnosed cataracts or corneal opacities.  
Consequently, medical confirmation of current disability is 
required.  Finally, the RO is advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The NPRC should be requested to search 
the SGO records for a report of the 
veteran's hospitalization for tonsillitis, 
most likely between December 1951 and June 
1952, when he was stationed at Erding Air 
Force Base in Germany.  

3.  The RO should attempt to verify the 
veteran's claimed exposure to mustard gas 
in service, during the time period he was 
stationed at Erding Air Force which 
extended from approximately December 1951 
to December 1953, in view of his testimony 
that the exposure occurred while he was 
transferred to Freisling for combat 
training shortly after his arrival at 
Erding.  Potential sources for this 
information are the NPRC and the Air Force 
Historical Agency.  The RO should request, 
from either or both organizations, an 
explicit answer to each of the following:  
(1) whether there is currently any 
confirmation that mustard gas exposure 
tests, involving Air Force Personnel, were 
conducted from 1951 to 1954 at military 
locations in Germany; (2) the location of 
any records pertaining to mustard gas 
exposure tests conducted on Air Force 
personnel which have been compiled; (3) 
whether any mustard gas exposure tests 
involving military personnel were 
conducted from 1951 to 1954 at Freisling, 
Germany; (4) whether any such tests at 
Freisling may have involved Air Force 
personnel temporarily assigned to 
Freisling; and (5) whether any such tests 
involved full body exposure.  It is 
imperative that not only the presence, but 
also the absence, of any relevant 
information is explicitly stated.

3.  Thereafter, the RO should conduct any 
appropriate follow-up development 
indicated to confirm the veteran's claimed 
exposure to mustard gas, including whether 
such exposure was full body exposure, 
based on the information provided.

4.  The veteran should also request 
confirmation of exposure from  the 
Environmental Epidemiology Service of VHA, 
and document positive or negative 
responses.  

5.  If there is sufficient evidence of 
full body exposure to mustard gas, the 
veteran should be afforded VA examinations 
to determine whether he currently has 
chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma and/or chronic obstructive 
pulmonary disease, and whether there is 
any affirmative evidence that any disorder 
so diagnosed is due to causes other than 
mustard gas exposure.  The explanation for 
any such intervening cause should be 
provided in detail. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 



